

RUBIO’S RESTAURANTS, INC.


ADDENDUM
TO
STOCK OPTION AGREEMENT
 
The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Option Agreement (the “Option Agreement”) by and
between Rubio’s Restaurants, Inc. (the “Company”) and
______________________________________ (“Optionee”) evidencing the stock option
granted on _____________ to Optionee (the “Option”) under the terms of the
Company’s 1999 Stock Incentive Plan (the “Plan”), and such provisions shall be
effective immediately.  All capitalized terms in this Addendum, to the extent
not expressly defined herein, shall have the meanings assigned to them in the
Plan.  Any capitalized terms defined herein and in the Plan or the Option
Agreement, shall have the meanings assigned to them herein.
 
INVOLUNTARY TERMINATION FOLLOWING
CHANGE OF CONTROL
 
1.      To the extent the Option is, in connection with a Corporate Transaction
(including a Change of Control as defined herein), assumed or replaced in
accordance with Section III.A of Article Two of the Plan, none of the Option
Shares shall vest on an accelerated basis upon the occurrence of the Corporate
Transaction (including a Change of Control as defined herein), and Optionee
shall accordingly continue, over his or her period of employment following the
Corporate Transaction (including a Change of Control as defined herein), to vest
in the Option Shares in one or more installments in accordance with the
provisions of the Option Agreement.  However, upon an Involuntary Termination of
Optionee’s employment within twelve (12) months following a Change of Control,
all of the Option Shares at the time subject to the Option shall automatically
vest in full on an accelerated basis so that the Option shall immediately become
exercisable for all the Option Shares as fully-vested shares and may be
exercised for any or all of those Option Shares as vested shares.  The Option
shall remain so exercisable until the earlier of (i) the expiration of the
Option pursuant to the terms of the Option Agreement or (ii) the expiration of a
one year period measured from the date of the Involuntary Termination.
 
2.      For purposes of this Addendum, “Cause” shall mean Optionee’s: (i) acts
of theft, embezzlement, fraud, material dishonesty or misappropriation of any of
the Company’s (or a surviving entity’s following a Change of Control) property,
or conviction for, or the entry of a plea of guilty or nolo contendere to, any
felony, or to any other crime involving dishonesty, moral turpitude, fraud or
embezzlement; (ii) breach of Company’s [insert title of Nondisclosure or
Confidentiality Agreement], which shall not be subject to any cure; (iii) breach
of any material provision of any written agreement between Optionee and the
Company (or the surviving entity following a Change of Control), other than a
breach as described in subsection (ii) above, and failure of Optionee to cure
such beach, if susceptible to cure, within ten (10) days following Optionee’s
receipt of written notice of such breach; (iv) failure or refusal to perform, or
material negligence in the performance of, duties to the Company (or the
surviving entity following a Change of Control), or refusal or failure to follow
or carry out any reasonable direction of the board of directors of the Company
(or of the applicable supervisory personnel of the surviving entity following a
Change of Control), which failure or refusal, if susceptible to cure, remains
uncured or continues or recurs after ten (10) days following Optionee’s receipt
of written notice specifying the nature of such failure or refusal; (v)
inability to perform the essential functions of Optionee’s position, with or
without reasonable accommodation, due to a mental or physical disability; or
(vi)  death.
 
 
 

--------------------------------------------------------------------------------

 
 
3.      For purposes of this Addendum, a “Change of Control” shall mean the
occurrence of any of the following: (i) the sale, lease, conveyance or other
disposition of all or substantially all of the Company’s assets to any “person”
(as such term is used in Section 13(d) of the Exchange Act of 1934, as amended),
entity or group of persons acting in concert; (ii) any person or group of
persons becoming the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the total voting power represented by the Company’s then
outstanding voting securities; (iii) a merger, consolidation or other
transaction of the Company with or into any other corporation, entity or person,
other than a transaction in which the holders of at least 50% of the shares of
capital stock of the Company outstanding immediately prior thereto continue to
hold (either by voting securities remaining outstanding or by their being
converted into voting securities of the surviving entity or its controlling
entity) at least 50% of the total voting power represented by the voting
securities of the Company or such surviving entity (or its controlling entity)
outstanding immediately after such transaction; or (iv) a contest for the
election or removal of members of the Board of Directors of the Company that
results in the removal from the Board of at least 50% of the incumbent members
of the Board.
 
4.      For purposes of this Addendum, “Good Reason” shall mean Optionee’s
resignation within sixty (60) days after the occurrence of any of the following
events without Optionee’s consent: (i) a material reduction in the aggregate
level of Optionee’s base salary and incentive compensation opportunity (other
than Company-wide reductions or reductions generally applicable to positions of
comparable management authority within the surviving entity following a Change
of Control); (ii) a material reduction of Optionee’s duties, responsibilities
and requirements so that Optionee’s duties are no longer consistent with
Optionee’s position immediately prior to a Change of Control; or (iii)
relocation of Optionee’s primary place of employment by the Company (or the
surviving entity following a Change of Control) to a facility or location more
than fifty (50) miles from Optionee’s primary place of employment immediately
prior to the Change in Control.
 
5.      For purposes of this Addendum, an “Involuntary Termination” shall mean
(i) the termination of Optionee’s employment by the Company (or the surviving
entity following a Change of Control) for reasons other than for Cause or (ii)
Optionee’s resignation for Good Reason, as those terms are defined herein.
 
6.      Nothing in this Addendum to Stock Option Agreement confers upon Optionee
any right to continue in service to the Company (or the surviving entity
following a Change of Control) for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company or any surviving
entity following a Change of Control, which rights are expressly reserved by
each, to terminate Optionee’s service to the Company or any surviving entity
following a Change of Control at any time for any reason, with or without cause,
and with or without prior notice.
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Rubio’s Restaurants, Inc. has caused this Addendum to be
executed by its duly-authorized officer as of the Effective Date specified
below.
 
RUBIO’S RESTAURANTS, INC.
 
By: 
     
Title:
 
   
Its:
 

 
EFFECTIVE DATE:  ____________, 2008

 
3

--------------------------------------------------------------------------------

 